143 Ga. App. 793 (1977)
240 S.E.2d 158
CREDITHRIFT OF AMERICA, INC.
v.
MASON.
54632.
Court of Appeals of Georgia.
Argued October 5, 1977.
Decided October 26, 1977.
Rehearing Denied November 9, 1977.
*794 Kirby G. Bailey, for appellant.
Joseph H. King, Jr., for appellee.
WEBB, Judge.
Credithrift instituted a personal property foreclosure action on a loan contract made under the Georgia Industrial Loan Act (Code Ann. § 25-301 et seq.) and sought to gain possession of the automobile conveyed as security. Mason defended by asserting that the loan company had not complied with the Act in failing to show on the loan contract the amount of each class of insurance carried, and as a consequence the contract was "null and void." The trial court so held, the loan company appeals, and we affirm.
The loan contract shows the premiums charged for credit life, credit accident and health, and auto insurance, but it does not show the amount of each class of insurance carried. Thus the contract violated the provisions of Code Ann. § 25-319[1] and is void. Code Ann. § 25-9903.
The case is controlled by Dukes v. Household Finance Corp., 137 Ga. App. 474 (224 SE2d 107) (1976); Patman v. General Finance Corp., 128 Ga. App. 836 (198 SE2d 371) (1973); Hawkins v. Household Finance Corp., 139 Ga. App. 525 (229 SE2d 13) (1976).
Judgment affirmed. Deen, P. J., and Birdsong, J., concur.
NOTES
[1]  "At the time the loan is made, each licensee hereunder shall deliver to the borrower, or if there be two or more, to one of them, a copy of the loan contract or a written itemized statement in the English language showing in clear terms, the date and amount of the loan; a schedule of the payments or a description thereof; the type of security for the loan, the licensee's name and address; the actual cash advanced to or on behalf of the borrower; the amount of each class of insurance carried and the premiums paid thereon and the amount of interest and fees. Each licensee shall give a receipt for every cash payment made."